internal_revenue_service number release date index number ---------------------------- ------------------------------------- --------------------------------------------- ------------------------------------ in re --------------------------- ------------------------------ ------------------------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp - plr-167008-03 date march ---------------------------- ----------------- ------------------------- ---------------------- -------------------- ------- legend distributing controlled state x date business a business b dear ----------------- this letter responds to your date request for rulings submitted on behalf of distributing regarding certain federal_income_tax consequences of a proposed transaction additional information was received in letters dated date and date the information submitted in the date request and in the later correspondence is summarized below distributing was incorporated on date in state x distributing has one class of stock which is owned equally by two shareholders distributing is engaged in two unrelated businesses business a and business b distributing has supplied financial information indicating that both business a and business b have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has represented that for valid business reasons primarily risk reduction business a and business b should be separated to effect the separation distributing proposes the following transaction distributing will form a new corporation controlled and will contribute to controlled the assets of business b distributing will distribute all of the stock of controlled equally to both shareholders of distributing in connection with the proposed transaction distributing made the following representations a no part of the consideration distributed by distributing will be received by any shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-167008-03 b the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following business_purpose risk reduction the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings or profits of distributing or controlled the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the transaction will each equal or exceed the sum of liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed and the liabilities to which the transferred assets are subject as determined under sec_357 in the transaction above were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no two parties to the transactions are investment companies as defined in sec_368 and iv payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled the distributions are not part of a plan or series of related transactions within the meaning sec_1_355-7t pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in c d e f g h i j k l m plr-167008-03 sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution based solely on the information submitted and the representations set forth above we rule as follows the transfer of the distributing assets to controlled in exchange for all of the stock of controlled followed by the distribution of the stock of controlled to the shareholders of distributing will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 of the code distributing will recognize no gain_or_loss on the transfer of the assets to controlled in exchange for the stock of controlled and controlled’s assumption of related liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on its receipt of the transferred assets and its assumption of related liabilities from distributing in exchange for its stock sec_1032 and sec_357 the basis of the assets received by controlled will be the same as the basis of the assets in the hands of distributing immediately prior to the transaction sec_362 b the holding_period of the assets transferred to controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon receipt of the stock of controlled sec_355 a the aggregate basis of the distributing and controlled stock in the hands of each shareholder will equal the aggregate basis of the distributing stock held immediately before the distribution allocated between the distributing and controlled stock in proportion to the relative fair_market_value of each immediately following the distribution sec_358 the holding_period of the controlled stock received by a distributing shareholder will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of exchange sec_1223 no gain_or_loss will be recognized by distributing on its distribution of all its controlled stock sec_361 plr-167008-03 a proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 of the code and a of the income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both and iii whether the distribution and any acquisition or acquisitions of the stock of controlled or distributing are not part of a plan or series of related transactions under sec_355 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your taxpayer sincerely steven j hankin steven j hankin senior technical reviewer branch office of associate chief_counsel corporate ---------------------------------------------------------------- ------------------------------------------ cc ----------------------------------------------- --------------------------------------- ------------------------------------------------------- ----------------------------------- --------- ---------
